Citation Nr: 1126842	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-42 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for acquired bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from September 2002 to September 2007.  He is a Persian Gulf War veteran. 

This appeal arises to the Board of Veterans' Appeals (Board) from a January 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in pertinent part denied service connection for bilateral pes planus.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran is a combat veteran.  

2.  It is at least as likely as not that bilateral pes planus arose during active service.  


CONCLUSION OF LAW

Bilateral pes planus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 4.57 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), VA has a duty to notify and assist the claimant in the development of the claim.  In this case, the Board is granting the benefit sought on appeal.  Accordingly, the duty to notify and the duty to assist need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  The Veteran served with Army military police forces in a designated imminent danger area of Iraq.  Because it is at least as likely as not that the Veteran is a combat veteran, he will be afforded this consideration.  

The Veteran's Service Treatment Reports (STRs) reflect that he underwent an enlistment examination in April 2001, although he did not begin his active military service until September 2002.  The enlistment examination report notes mild pes cavus.  Pes cavus, or talipes, is defined as exaggerated height of the longitudinal arch; it may be congenital or secondary to contractures, or disturbed balance of the muscles, Dorland's Illustrated Medical Dictionary 1657 (28th ed. 1994).  According to 38 C.F.R. § 4.57, in the absence of trauma or other definite evidence of aggravation, service connection is not in order for pes cavus, which is a typically congenital or juvenile disease.

The Veteran fractured his right navicular in 2004.  During a course of treatment various right foot X-rays were taken.  A December 2004 X-ray, taken in weight-bearing position, notes mild right foot pes planus.  

There is no separation examination report associated with the STRs.  Nor is there a medical history questionnaire on which the Veteran might have reported bilateral arch pains at separation.  There is, however, a self-assessment form, dated in August 2007, which asks the Veteran whether he had suffered from any injury while on active duty for which he did not seek medical care.  The Veteran answered "no" to that question.  The form also asks whether he intended to seek VA disability.  He answered "yes" to that question.  

In August 2007, some 40 days prior to separation, the RO received the Veteran's claim for service connection for bilateral pes planus.  Filing a VA claim at that time indicates that bilateral flat feet were present prior to separation.  

In December 2007, the Veteran underwent a VA general medical examination, conducted by an advanced registered nurse-practitioner.  During the examination, the Veteran reported that he used orthotic shoe inserts, which did not help.  The examiner found both feet to be normal and failed to explain the need for orthotic shoe inserts.  The examiner noted that the STRs include a September 2004 report of mild bilateral pes cavus; however, that record is not found in the STRs.  

In January 2008, the RO denied service connection for bilateral pes planus on the basis that pes planus is not shown.  Along with his September 2008 notice of disagreement, the Veteran submitted a September 2008 VA out-patient treatment report, signed by a doctor, which contains an assessment of bilateral pes planus.  

According to an August 2009 VA podiatry compensation examination report, the Veteran reported the onset of bilateral pes planus in 2004.  He stated that he fell in Iraq in 2004 and experienced fallen arches after that.  He reported bilateral foot pain when standing and walking.  The physician found no arch present on non-weight bearing, but arches present on weight-bearing [sic].  The diagnosis was mild pes planus.  The physician stated that this was not a congenital or developmental condition.  The physician stated that it is less likely that a service-connected injury caused the Veteran's pes planus, but did not address whether pes planus arose during active service due to some other reason.  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 .3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable (such as flat feet) and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional.  In this case, the Veteran's lay diagnosis of bilateral pes planus during active service is competent because it is supported by a later medical diagnosis.  

In Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991), the Court stressed that a Veteran "is entitled to service connection for a disease present in service unless the disease was noted in an examination report at the time of entrance into service or clear and unmistakable evidence shows that the Veteran's disease pre-existed service and was not aggravated thereby."  The elements of service connection set forth in Lichtenfels are met.  Pes planus was not noted at entrance into service, but was present in service.  Thus, the Veteran is entitled to service connection.  

It is also significant that the Veteran filed his service connection claim for bilateral pes planus prior to separation from active military service.  This effectively eliminates the possibility that bilateral pes planus arose after active service due to a non-military-related cause.  

It is also significant that a VA examiner found that this is not a congenital condition, because the Board may therefore conclude that it is an acquired pes planus condition.  See 38 C.F.R. § 4.57 Static foot deformities (It is essential to make an initial distinction between bilateral flatfoot as a congenital or as an acquired condition).

Because the Veteran noticed bilateral pes planus arising during active service and because a VA physician has confirmed the diagnosis of bilateral pes planus, the Board may find, without further medical evidence, that it is at least as likely as not that bilateral pes planus arose during active military service.  

After considering all the evidence of record, the Board finds that the evidence favors the claim.  Service connection for bilateral pes planus must therefore be granted.  


ORDER

Service connection for bilateral pes planus is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


